IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-78,070-01 & WR-78,070-02


IN RE STATE OF TEXAS EX REL. MARK SKURKA, Relator





ON PETITIONS FOR WRITS OF MANDAMUS AND PROHIBITION
IN CAUSE NO. 02-CR-1289-D

		IN THE 105TH DISTRICT COURT OF NUECES COUNTY


 Per curiam.

O R D E R


	Relator filed petitions for a writ of mandamus and a writ of prohibition, pursuant to the
original jurisdiction of this Court. The petitions request that this Court order the district court to
vacate its order which directed Relator to prepare a judgment stating that real party in interest,
Brandon Coronado, be not convicted of the underlying offense and that the district court hold a new
sentencing hearing pursuant to this Court's opinion in AP-76,787 delivered May 2, 2012.
	This Court orders that the respondent, the Judge of the 105th District Court of Nueces County,
file a response with this Court. The real party in interest, defendant Brandon Coronado, may also
submit a response.  The motion for leave to file a petition for a writ of mandamus and prohibition
will be held in abeyance until the respondent has submitted the appropriate response. Such response
shall be submitted within 30 days of the date of this order.
 

Filed: July 26, 2012
Do Not Publish